Donlon, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto that the merchandise the subject of this appeal for reappraisement is described as Magneton Tape PEO 505, which is composed of a Mylar base and an iron oxide coating wound on reels with ring covers and that said *613merchandise is not on the Final List of items (T.D. 54521) from which the action of the Customs Simplification Act of 1956 is withheld.
IT IS FURTHER STIPULATED AND AGREED that such or similar merchandise was not freely sold or offered for sale for exportation to the United States at or about the time of exportation of the merchandise undergoing ap-praisement and that the price, at the time of exportation to the United States of the merchandise undergoing appraisement, at which such or similar merchandise was freely sold, or, in the absence of sales, offered for sale in the principal market of the United States for domestic consumption, packed ready for delivery, in the usual wholesale quantities and in the ordinary course of trade with allowances made for the addition for profit and general expenses usually made in connection with sales in such market of imported merchandise at the same class or kind as the merchandise undergoing appraisement and with allowances for the usual costs of transportation and insurance and other usual expenses incurred with respect to such or similar merchandise from the place of shipment to the place of delivery (not including the addition for profit and general expenses) and with allowances made for the ordinary customs duties payable on such or similar merchandise by reason of its importation was $9.25 per roll net packed, including the cost of the reels and rings.
IT IS FURTHER STIPULATED AND AGREED that said appeal be submitted on this stipulation being limited to the merchandise described as Magneton Tape PEC 505.
Accepting this stipulation as an agreed statement of facts, I find and bold that United States value, as defined in section 402(c) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 70 Stat. 943 (T.D. 54165), is the proper basis for determining value of the merchandise described as Magneton Tape PEC 505 on one of the invoices, covered by the entry of this appeal for reappraisement, and that such value is $9.25 per roll, net, packed, including reels and rings.
As to all other merchandise, this appeal for reappraisement is dismissed.
Judgment will be entered accordingly.